Citation Nr: 0336588	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-19 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than July 14, 
1999, for the assignment of special monthly compensation at 
the level specified by 38 U.S.C.A. § 1114(r)(1).

2.  Entitlement to a higher level of special monthly 
compensation.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to 
December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The veteran's case was remanded for additional 
development in June 2001.  The veteran's level of special 
monthly compensation (SMC) was increased to the level 
specified by 38 U.S.C.A. § 1114(r)(1) while the case was in a 
remand status.  An effective date of July 14, 1999, was 
established as the effective date of the increase.  The 
veteran now seeks an earlier effective date for the 
assignment of the increased SMC.  He is also seeking a higher 
rate of SMC.

In June 2001 the Board referred two issues to the RO that had 
been raised by the veteran's representative or by the 
evidence of record.  The first issue related to a possible 
claim of clear and unmistakable error (CUE) in a March 1999 
rating decision.  The second issue related to establishing 
service connection for a T11-T12 incomplete spinal cord 
injury on a direct basis.

In regard to the incomplete spinal cord injury, there is 
additional evidence of record wherein the veteran has told 
medical personnel that he was injured in a landmine explosion 
in Vietnam in 1970 and was hospitalized for a lengthy period 
of time, both overseas and in the United States, in order to 
recover from his injuries.  A review of the veteran's service 
medical records (SMRs) does not reflect any such type of 
injury or treatment.  In fact, several SMR entries appear to 
contradict the fact as they show him with no abnormalities on 
subsequent physical examinations, to include the medical 
board that led to the veteran's disability discharge.  
Several of the medical personnel have cited to the veteran 
having been wounded in Vietnam as causing or contributing to 
his incomplete spinal cord injury.  This was noted in the 
duplicate operative report regarding the veteran's left knee 
surgery in February 2000 as well as by the contract VA 
examiner in August 2001.

There is no indication in the claims file that either issue 
was addressed by the RO when the case was remanded in June 
2001.  The RO must address the issues previously referred, at 
least to the extent as to inquire if the veteran desires to 
pursue the issues.

In the current appeal, the veteran's representative submitted 
written argument in March 2003.  The representative has 
specifically alleged that there was CUE in a January 1997 
rating decision.  The first allegation is that the decision 
was in error for not awarding additional special monthly 
compensation for the loss of use of the right arm.  The 
second allegation is that the decision failed to award the 
higher level of SMC for aid and attendance.  The 
representative contends that the RO was in error in finding 
that it was nonservice-connected disabilities that led to the 
veteran requiring aid and attendance.  As the claim for CUE 
in the January 1997 rating decision has not yet been 
developed or certified on appeal, it is referred to the RO 
for such further action and development as may be necessary.


REMAND

While the veteran's case was in a remand status his level of 
special monthly compensation (SMC) was increased to the rate 
specified under 38 U.S.C.A. § 1114(r)(1) (2003) and 38 C.F.R. 
§ 3.350(h)(2003) (referred to as R-1).  The veteran expressed 
disagreement with that decision and has argued for a higher 
level of SMC, specifically the next level of SMC as 
delineated at 38 U.S.C.A. § 1114(r)(2) and 38 C.F.R. 
§ 3.350(h).

The veteran was assigned an effective date of July 14, 1999, 
for the grant of SMC at the R-1 level.  He has expressed his 
disagreement with that date and argued that he is entitled to 
an earlier effective date.  

The Board notes that one of the reasons for the June 2001 
remand was for the RO to advise the veteran regarding VA's 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  VA has also issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which are not applicable in this case, 
the changes "merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  See 66 
Fed. Reg. at 45,629.  

The RO wrote to the veteran in July 2001 in order to provide 
the necessary notice.  However, while the letter discussed 
several duties under the VCAA, it failed to inform the 
veteran of what information or evidence was required to 
substantiate his claim for a higher level of SMC.  Thus, the 
veteran has never been afforded the proper notice regarding 
his claim for a higher level of SMC as required by the VCAA.  

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 to provide adequate 
notice).  VA also has a duty to assist claimants in the 
development of their claims.  The United States Court of 
Appeals for Veterans Claims (Court), has strictly interpreted 
the requirements to provide the required notice and the duty 
to assist in the development of a claim.  Moreover, the Court 
has recently addressed the application of the VCAA to claims 
for entitlement to an earlier effective date.  See Huston v. 
Principi, 17 Vet. App. 195, 201-203 (2003).  Accordingly, the 
veteran must be informed of the information or evidence 
necessary to substantiate his claim for an earlier effective 
date for the grant of the higher rate of SMC and of the 
information or evidence necessary to substantiate his claim 
for a higher rate of SMC (higher than R-1).  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 
(2003).  The veteran should be 
specifically told of the information 
or evidence he should submit, if 
any, and of the information or 
evidence that VA will obtain with 
respect to his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002).  

2.  The RO should develop the 
veteran's claim for entitlement to 
SMC at the R-2 level.  This would 
include obtaining the required 
statement from a licensed health 
care professional that is either 
providing, or supervising, the 
higher level of care as required by 
38 C.F.R. § 3.352.

3.  If the required statement is 
received, the veteran should be 
afforded a VA examination to 
determine whether the veteran 
requires a higher level of care as 
required by 38 U.S.C.A. §1114(r)(2) 
and 38 C.F.R. §§ 3.350, 3.352.  The 
examination should be comprehensive 
and the entire claims file and a 
copy of this remand must be made 
available to and reviewed by the 
examiner prior to the examination.  
Unless there is adjudicatory action 
to the contrary, the examiner should 
be aware that the veteran is not 
service-connected for his T11-T12 
incomplete spinal cord injury.  The 
examiner should provide a complete 
rationale for all conclusions 
reached.

4.  After the development requested 
has been completed, the RO should 
review the examination report to 
ensure that it is in complete 
compliance with the directives of 
this remand.  If the report is 
deficient in any manner, the RO must 
take corrective action.

5.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issues on 
appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

